* Per Curiam.
The object of the statute creating the Circuit Court of Common Pleas was to make its judgment final in all personal actions, where the real cause of complaint did not exceed 100 dollars. This case is expressly within *311the provision of the act. However great the hardship is upon the plaintiff, it is beyond the power of this Court to relieve him. It makes no difference, that the action was commenced before the passing of the act. It applied to all preexisting cases in the Courts of Common Pleas. °The plaintiff is entitled to judgment for his costs in the court below, and the defendant to a separate judgment for his costs arising since the appeal, (a)

 Towler vs. Chatterton, 6 Bingh. 258.—Ansell vs. Ansell, 3 Car. & P. 563.— Kirkhaugh vs. Herbert, Wilk. on Lim. 145.—Anmer & Al. vs. Kattle, 5 Bingh. 208. — 2 Moore & P. 367. — Holmes vs. Wright, Cm. Lord Tenterden, Wilk. 147.